 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM ALLEN GARRETT,                                No. 2:16-cv-1336 KJM AC P
12                         Plaintiff,
13              v.                                         ORDER
14   JEFF MACOMBER, et al.,
15                         Defendants.
16

17              Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Currently before the court are plaintiff’s motions for appointment of counsel and

19   to compel. ECF Nos. 50, 53. Plaintiff has also filed a proposed settlement agreement. ECF No.

20   51.

21         I.        Motion for Appointment of Counsel

22              Plaintiff has requested the appointment of counsel. The United States Supreme Court has

23   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

24   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

25   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

26   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

27   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

28   ///
                                                           1
 1             “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the
 2   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims
 3   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,
 4   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden
 5   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to
 6   most prisoners, such as lack of legal education and limited law library access, do not establish
 7   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 8             Plaintiff requests counsel on the grounds that he is indigent and seeks to protect his
 9   interests. ECF No. 50. Neither of these circumstances is extraordinary or warrants the
10   appointment of counsel. Accordingly, the request for counsel will be denied.
11       II.      Motion to Compel
12             Shortly after this court screened the complaint, and prior to service of the complaint on
13   defendants, plaintiff filed a motion to compel discovery. ECF No. 19. Because defendants had
14   not yet been served, the motion was denied as premature. ECF No. 20. After defendants were
15   served and answered the complaint, the case was referred to the Post-Screening ADR Project and
16   stayed for 120 days. ECF No. 32. On April 8, 2019, the stay was lifted in response to
17   defendants’ request to opt out of the Post-Screening ADR Project and a discovery and scheduling
18   order was issued. ECF Nos. 45, 46. Plaintiff has now filed a motion to compel asserting that
19   because he served his discovery requests in October, defendants have had ample time to respond.
20   ECF No. 53. The motion will be denied.
21             As the court previously held, plaintiff’s first motion to compel discovery was premature
22   because defendants had not yet been served. ECF No. 20. Accordingly, defendants were under
23   no obligation to respond to those discovery requests, nor were they required to participate in
24   discovery while the case was stayed. The discovery and scheduling order provides that responses
25   to discovery are due forty-five days after the request is served. ECF No. 46 at 4. According to
26   plaintiff’s recent filings, his most recent discovery requests were served on April 16, 2019. ECF
27   Nos. 52, 54, 55. Defendants therefore have until June 3, 2019, to serve their responses and
28   plaintiff’s motion to compel is denied as premature.
                                                         2
 1      III.      Proposed Settlement Agreement
 2             Plaintiff has filed a proposed settlement agreement (ECF No. 51), which the Clerk of the
 3   Court will be directed to strike. The parties are free to discuss settlement between themselves,
 4   but should not file their settlement negotiations or proposed agreements with the court. If the
 5   parties reach an agreement, then settlement agreement documents may be filed with the court as
 6   appropriate.
 7             Accordingly, IT IS HEREBY ORDERED that:
 8             1. Plaintiff’s motion for appointment of counsel (ECF No. 50) is denied.
 9             2. Plaintiff’s motion to compel (ECF No. 53) is denied as premature.
10             3. The Clerk of the Court is directed to strike plaintiff’s proposed settlement agreement
11   (ECF No. 51) from the record.
12   DATED: April 24, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
